DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 18 July 2022. In view of this communication, claims 9-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 18 July 2022.  These drawings are accepted.
Response to Arguments
Applicant’s arguments, see pages 6-10 of the Remarks, filed 18 July 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 USC §103 of claim 1 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to an invention which was non-elected without traverse.  Accordingly, claims 1-8 been cancelled.
Allowable Subject Matter
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: claims 1-8 are cancelled.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dieu (FR 2,623,345 A1) teaches an adapter for a power tool comprising a battery holder (housing) and a battery (engagement portion) which is connected by wire to the battery holder.
Archambault (US 2002/0061678 A1) teaches a wire wrap comprising two hook-shaped features which protrude from a wall in a manner similar to the applicant’s disclosed hook features.
Heigl (US 2005/0082920 A1) teaches an electrical connection for auxiliary devices mounted on a hand-held power tool, featuring a battery (engagement portion) which is mounted on the tool via a set of rails and grooves.
Takano (US 2002/0149345 A1) teaches an adapter for a DC power tool which features an adapter, a storage portion in the housing, and a battery which is mounted in the storage portion via grooves in the battery. The apparatus has a first and second cord.
Neumann (US 6,243,276 B1) teaches an adapter for a power tool featuring a first and second cord which are used to couple an engagement portion, a housing, and the power tool.
Takeshi (JP 2005/278375 A)
Sakakibara (US 2003/0090239 A1) 
Roβkamp et al. (US 2010/0221591 A1) 
Reardon (US 2003/0201142 A1) 
Andre (US 7,015,675 B1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847